Order filed October 4, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00794-CV
                                   ____________

           ZACHARY COLEMAN AND JOHN COLEMAN, Appellants

                                           V.

                   CHRISTOPHER DEWAYNE REICH, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                       Trial Court Cause No. 978,234-002


                                      ORDER

      The clerk’s record was filed September 26, 2012. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the notice of appeal.

      The Harris County Clerk is directed to file a supplemental clerk’s record on or
before October 19, 2012, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM